 

CSS OTTO Oe POCO en tt eo Oren CO Paue ft OL

 

Case 1:20-cv-05984-JSR Document 13 Filed 08/21/20 Page 1ofté

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SHAUN MARTINEZ,
PROTECTIVE ORDER
Plaintiff,
Civil Nou: 1:20-cv-05984
VS,
FUTURE MOTION, INC.,,
Defendant.

 

The parties having agreed to the following terms of confidentiality, and the Court having
found that good cause exists for issuance of an appropriately tailored confidentiality order
governing the pre-trial phase of this action, it is therefore hereby

ORDERED that any person subject to this Order -- including without limitation the
parties to this action, their representatives, agents, experts and consultants, all third parties
providing discovery in this action, and all other interested persons with actual or constructive
notice of this Order -- shall adhere to the foliowing terms, upon pain of contempt:

1, Any person subject to this Order who teceives from any other person any
“Discovery Material” (i.e., information of any kind provided in the course of discovery in this
action) that is designated as “Confidential” pursvant to the terms of this Order shall not disclose
such Confidential Discovery Material io anyone else except as expressly permitted hereunder.

2. The person producing any given Discovery Material may designate as
Confidential only such portion of such material as consists of:

(a) previously nondisclosed financial information (including without
limitation profitability reports or estimates, percentage fees, design fees, royalty

rates, minimum guatantee payments, sales reports and sale margins);

 

 
 

 

Case L: 20-cv-05984- JSR Document 13 Filed 08/21/20 Page 2 of 6

(b) previously nondisclosed material relating to ownership or control of any
non-public company;

(c) previously nondisclosed business plans, product development information,
or matketing plans;

(d) any information of a personal or intimate nature regarding any individual;
or

(e) any other category of information hereinafter given confidential status by
the Court.

3, With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person's counsel may designate
such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the
protected portion in a manner that will not interfere with legibility or audibility, and by also
producing for future public use another copy of said Discovery Material with the confidential
information redacted, With respect to deposition transcripts and exhibits, a producing person or
that person's counsel may ‘indicate on the record that a question calls for Confidential
information, in which case the transcript of the designated testimony shall be bound in a separate
yokime and marked "Confidential Information Governed by Protective Order" by the reporter,

4, If at any time prior to the trial of this action, a producing person realizes that some
portion[s] of Discovery Material that that person previously produced without limitation should
be designated. as Confidential, he may so designate by so apprising all parties in writing, and
such designated portion[s] of the Discovery Material will thereafter be treated as Confidential

under the terms of this Order.

 

 

 
5.

No person subject fo this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:

6.

{a) the parties to this action;

(b) counsel retained specifically for this action, incJuding any paralegal,
clerical and other assistant employed by such counsel and assigned to this matter;
(c) as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;

(d} any witness who counsel for a party in good faith believes may be called
to testify at trial or deposition in this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;
(e) any person retained by a party to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action, provided
such person has first executed a Non-Disclosure Agreement in the form annexed
as an Exhibit hereto;

(f)  stenographers engaged to transcribe depositions conducted im this action;
and

(g) the Court and its support personnel,

Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(c) above, such person shall be provided by counsel with a

copy of this Protective Order and shal! sign a Non-Disclosure Agreement in the form annexed as

au Exhibit hereto stating that that person has read thig Order and agrees to be bound by ifs terms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce

 

 

 

 
 

 

it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)
or at the conclusion of the case, whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions of
pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery
Material, shall be filed under seal with the Clerk of the Court and kept under seal until further
order of the Court. The parties will use their best efforts to minimize such sealing, In any event,
any party filing a motion or any other papers with the Court under seal shall also publicly file a
redacted copy of the saine, via the Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material itself, and not text that in no material way reveals the
Confidential Discovery Material,

g, Any party who either objects to any designation of confidentiality, or who, by
contrast, requests still further limits on disclosure (such as “attormeys’ eyes only” . in
extraordinary circumstances), may at any time prior to the trial of this action serve upon counsel
for the designating person a written notice stating with particularity the grounds of the objection
or request, If agreement cannot be reached promptly, counsel for all affected pexsons will
convene a joint telephone call with the Court to obtain a ruling.

9, All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,
even if such material has previously been sealed or designated as Confidential. The Court also
retains wofettered discretion whether or not to afford confidential treatment to any Confidential
Document or information contained in any Confidential Document submitted te the Court in
connection with any motion, application, or proceeding that may result in an order and/or

decision by the Court.

 

 

 
 

Case 1:20-cv-05984-JSR Document13 Filed 08/21/20 Page 5 of 6

10, Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure
of such material,

11, Tf, in connection with this litigation, a party inadvertently discloses information
subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently
Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture
of any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Information and its subject matter.

12. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall not thereafter review the Inadvertently Disclosed Information for any purpose, except by
order of the Court, The receiving party shall, within five business days, return or destroy all
copies of the Inadvertently Disclosed Infotmation, and provide a certification of counsel that all
such information has been returned or destroyed.

13. Within five business days of the notification that such Inadvertently Disclosed
Information has been retamed or destroyed, the disclosing party shall produce a privilege log
with respect to the Inadvertently Disclosed Information, |

14. As with any information redacted or withheld, the receiving party may move the
Court for an Order compelling production of the Inadveriently Disclosed Information. The
motion shall be filed under seal, and shall not assert as a ground for entering such an Order the
fact or circumstances of the inadvertent production,

15. The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

 

 

 
vas [a

 

16. This Protective Order shall survive the termination of the litigation. Within 30
days of the final disposition of this action, all Discovery Material designated as “Confidential,”
and all copies thereof, shall be promptly returned to the producing person, or, upon permission of
the producing person, destroyed,

17, This Court shall retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

SO STIPULATED AND AGREED,

   

Orrtota TO _
BS, 3 ce fond mod, Ie |
Dated; Fifrd- Dated: ¢ [al

 

 
 

 

SO ORDERED,
JEDK. RAKOEF, U.SAb.J.
Dated: New York, New York

Bfaalad

 

 
